Case 7:18-cv-05233-PED Document 32 Filed 02/20/19 Page 1of1

LAW OFFICE OF CRAIG A. BLUMBERG

FIFTEEN MAIDEN LANE
20™ FLOOR
NEw York, NEw York |O0O38-4003
LONG ISLAND OFFICE

393 JERICHO TURNPIKE
TELEPHONE (2 1 2) 346-0808

TELECOPIER (2 1 2) 346-0777

February 20, 2019

_ 2 FLOOR
MINEOLA, NEW YORK 11501

Via ECF

Honorable Paul E. Davison
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: Rutkovsky v. Allstate Insurance Company
Our File No. 2699.01
Docket No.: 18 CV 05233 (PED)

Dear Judge Davison:

We represent the plaintiff in the above referenced matter currently pending before your
honor. I write, with the consent of defense counsel, to request that the Conference scheduled for
February 25, 2019, at 10:30 be rescheduled to 3:00 P.M. on the dame date. Thank you.

Respectfully submitted,

LAW OFFICE OF CRAIG A. BLUMBERG

By: Ly &.

‘Craig A. Blumberg (CB 7166)

ce: Skarzynsky Black, LLC
Thomas H. Cellilli, Esq.
